—In an action for equitable distribution following the entry of a foreign judgment of divorce, entered November 29, 1994, in the Circuit Court of Volusia County, Florida, the plaintiff former wife appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Suffolk County (McNulty, J.), entered March 23, 1999, which is in her favor and against the defendant former husband in the principal sum of $3,918. The notice of appeal from an order of the same court dated November 18, 1998, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the amount awarded by the Supreme Court did not contradict the terms of the parties’ stipulation of settlement as it related to the defendant’s pension and his “Security Officer’s Supplement Pay”.
*369The appellant’s remaining contentions are unpreserved for appellate review or without merit. O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.